 

Exhibit 10.1

 

 

September 28, 2018

 [image_001.jpg] Joao Siffert, MD  





 

Dear Joao,

  

I am pleased to offer you the position of Executive Vice President, Head of
Research & Development with Abeona Therapeutics Inc. (the “Company”) reporting
to our Chief Executive Officer (“CEO”), effective October 24, 2018 (the
"Effective Date").

 

1.Duties.

 

As the Head of Research & Development, your general duties shall include, but
not be limited to:

 

·Leadership of the Research & Development (“R&D”) organization including
oversight of the product development team (“Research”), Clinical Operations,
Medical Affairs and Regulatory Affairs

·Working with Business Development and Commercial to develop the preclinical and
clinical strategy

·Providing vision and plan for shaping the Company to delivering future pipeline
growth

·Ensuring that work is conducted in compliance with Company guidelines
applicable laws and regulations and industry standards

·Ensuring resource levels, competencies, skills and knowledge are in place and
balanced to support achievement of R&D targets across R&D

·Supporting of Bids & Proposals work streams

·Accountable for budget, schedule, scope, quality and delivery of all R&D
projects

·Building the delivery structure for R&D projects

·Leading the R&D team to meet the Company strategy through tasks and project
delivery

·Development and management of the R&D Governance and Plans

·Establishing compliance tools, trainings and processes in your team

·Line management and career development responsibilities

·Ensuring the department is using industry best practice in the delivery of
projects and products

 

2.Compensation and Benefits.

 

During your employment, you will receive a base salary of $450,000 USD, payable
in accordance with the regular payroll practices of the Company (“Base Salary”).
During your employment, you may be considered for an annual discretionary bonus
(“Annual Bonus”) in addition to your Base Salary with a target of 45% of your
Base Salary (“Target Annual Bonus Opportunity”). Annual Bonus compensation in
any year, if any, will be determined in the Company sole discretion and shall be
based on your performance and that of the Company, as well as market factors, in
accordance with a general bonus program established by the Compensation
Committee (the “Compensation Committee”) of the Board of Directors of the
Company (the “Board”). Except as provided below under Section 3 in the event of
certain terminations of your employment, to be eligible to receive an Annual
Bonus for any year, if any, you must be employed in good standing on the date
that the Annual Bonus is paid. You will receive a sign-on bonus of $ 190,000 USD
with $95,000 paid within thirty (30) days following the Effective Date and
$95,000 paid 120 days after the Effective Date, provided you are employed on
such dates. This sign-on bonus is to encourage you to accept employment with the
Company and is not payment for any work performed or services rendered by you.
Your right to retain the sign-on bonus, therefore, shall not vest until you have
completed one (1) year of service with the Company. Accordingly, this sign-on
bonus is repayable immediately should your employment terminate for any reason,
including your resignation, within one (1) year following the Effective Date.

 



 

 

 

Subject to Compensation Committee approval, at the first regularly scheduled
meeting of the Compensation Committee after the Effective Date, you will be
granted a stock option under the Abeona Therapeutics Inc. 2015 Equity Incentive
Plan (the “Plan”) to purchase 180,000 shares of Company common stock (the
"Initial Option"). The Initial Option will vest over a forty-eight (48) month
period, with one quarter (25%) vesting on the one-year anniversary of the
Effective Date and the remaining seventy-five percent (75%) of the Initial
Option vesting in equal monthly installments thereafter over the remaining
thirty-six (36) months, commencing with the first month following the first
anniversary of the Effective Date, and subject to (i) your continued employment
with the Company and/or its affiliates through to the applicable vesting dates,
and (ii) the terms and conditions of the Plan and the agreement memorializing
the terms of the Initial Option. If you remain continuously employed from the
Effective Date through the date of a Change in Control (as defined below), any
unvested portion of the Initial Option as of the date of the Change in Control
shall become fully vested immediately prior to the date of the Change in
Control. Pursuant to the terms of the Plan, the exercise price of the Initial
Option will be the fair market value of the Company’s common stock on the date
of the grant.

 

Subject to Compensation Committee approval, in January 2019, you will be granted
a stock option under the Plan to purchase 60,000 shares of Company common stock
("Subsequent Option"). The Subsequent Option will vest over a forty-eight (48)
month period, with one quarter (25%) vesting on the one-year anniversary of the
date of grant and the remaining seventy-five percent (75%) of the Subsequent
Option vesting in equal monthly installments thereafter over the remaining
thirty-six (36) months, commencing with the first month following the first
anniversary of the date of grant, and subject to (i) your continued employment
with the Company and/or its affiliates through to the applicable vesting dates,
and (ii) the terms and conditions of the Plan and the agreement memorializing
the terms of the Subsequent Option. If you remain continuously employed from the
Effective Date through the date of a Change in Control, any unvested portion of
the Subsequent Option as of the date of the Change in Control shall become fully
vested immediately prior to the date of the Change in Control. Pursuant to the
terms of the Plan, the exercise price of the Subsequent Option will be the fair
market value of the Company’s common stock on the date of the grant.

 

During your employment, you will be eligible to participate in such health and
other group insurance and other employee benefit plans and programs of the
Company as in effect from time to time on the same basis as other senior
executives of the Company. Your participation will be subject to the terms of
the applicable plan documents and generally applicable Company policies. The
Company reserves the right to amend or terminate any employee benefit plans,
programs and policies in its discretion after the Effective Date.

 

You will be entitled to twenty (20) days of paid time off (vacation days plus
sick time/personal time) per year accrued at a rate in accordance with the
Company’s policies from time to time in effect, in addition to holidays observed
by the Company. Paid time off may be taken at such times and intervals as you
shall determine, subject to the business needs of the Company and the
responsibilities of your position.

 



2

 

 

3.Employment Termination.

 

The Company may terminate your employment for any reason, and you may
voluntarily terminate your employment hereunder for any reason, in each case at
any time upon written notice to the other party (the date on which your
employment terminates for any reason is herein referred to as the “Termination
Date”). Upon your termination of employment for any reason, you (or your
beneficiary or estate, as applicable, in the event of your death) will be
entitled to (i) payment of any Base Salary earned but unpaid through the
Termination Date, (ii) any accrued unused vacation days, (iii) additional vested
benefits (if any) in accordance with the applicable terms of applicable Company
arrangements, and (iv) any unreimbursed expenses in accordance with the
Company’s business expense reimbursement policies (collectively, the “Accrued
Amounts”); provided, however, that if your employment hereunder is terminated
(a) by the Company without Cause (as defined below), (b) by you for Good Reason
(as defined below), (c) on account of your death or (d) by the Company on
account of your Disability (as defined below), then you will be eligible to
receive any Annual Bonus awarded in a prior year, but not yet paid or due to be
paid.

 

If your employment is terminated (a) by the Company other than for Cause, death
or Disability or (b) by you for Good Reason, in addition to the Accrued Amounts,
you will be entitled to: (i) a payment equal to the sum of your Base Salary plus
your Target Annual Bonus Opportunity (such amount, the “Severance Amount”); (ii)
a payment equal to the premiums that you would pay if you elected continued
health coverage under the Company’s health plan for you and your eligible
dependents for the twelve (12) month period following the Termination Date, less
the applicable active employee rate, which premiums will be calculated based on
the rate determined under the COBRA rate in effect on the Termination Date
(“Medical Benefit Payment”); (iii) a pro-rata Annual Bonus, which pro-rated
Annual Bonus shall be determined by multiplying the full year Annual Bonus that
would otherwise have been awarded to you, based upon the achievement of the
applicable performance goals for the year in which the Termination Date occurs
(without any exercise of negative discretion disproportionate to any such
exercise respecting other executives and all subjective performance requirements
deemed fully satisfied), multiplied by a fraction, the numerator of which is the
number of days during which you were employed by the Company in the year in
which the Termination Date occurs and the denominator of which is three hundred
sixty-five (365); and (iv) accelerated vesting equivalent to twelve (12) months
of continued employment from the Termination Date (disregarding such termination
for such purpose) with respect to all unvested equity and any other long-term
incentive awards granted to you and then outstanding on the Termination Date;
provided, that, any delays in the settlement or payment of such awards that are
set forth in the applicable award agreement and that are required under Section
409A of the Internal Revenue Code, as amended (the “Code”), and the Treasury
Regulations thereunder (“Section 409A”) shall remain in effect. The Company’s
obligations to make the payments and provide the benefits set forth in (i) –
(iv) in this Paragraph shall be conditioned upon your continued compliance with
your obligations under Section 4 below and your execution and nonrevocation of a
release of claims in favor of the Company and its affiliates in a form provided
by the Company (“Release”). Notwithstanding any provision to the contrary herein
(other than the provisions of Section 7 below), and without limitation of any
remedies to which the Company may be entitled, (A) the Severance Amount shall be
paid in installments in accordance with the Company’s regular payroll practices
during a twelve (12) month period commencing within sixty (60) days following
the Termination Date (with the first such payment to include all installment
amounts from the Termination Date), (B) the Medical Benefit Payment will be made
in a lump sum within sixty (60) days following the Termination Date and (C) the
pro-rated Annual Bonus shall be paid to you in the ordinary course at the same
time annual bonuses are paid to other senior executives, but in no event later
than March 15 of the year following the year in which the Termination Date
occurs; provided, that, the Release is effective.

 



3

 

 

Notwithstanding any other provision contained herein, if your employment
hereunder is terminated by you for Good Reason or by the Company without Cause
(other than on account of your death or Disability), in each case within twelve
(12) months following a Change in Control, you will be entitled to receive the
Severance Amount, the Medical Benefit Payment, and the pro-rata Annual Bonus, as
provided above, except that (i) if the Change in Control is a “change in control
event” as defined under Section 409A, the Severance Amount shall be payable in a
lump sum within sixty (60) days following the Termination Date; and
(ii) notwithstanding the terms of any equity incentive plan or award agreements,
as applicable, all outstanding unvested stock options/stock appreciation rights
granted to your during your employment with the Company shall become fully
vested and exercisable and will remain exercisable for six (6) months following
the Termination Date and all outstanding equity-based and other long-term
compensation awards, other than stock options/stock appreciation rights, shall
become fully vested and the restrictions thereon shall lapse; provided, that,
any delays in the settlement or payment of such awards that are set forth in the
applicable award agreement and that are required under Section 409A shall remain
in effect. The Company’s obligations to provide the payments and benefits
described in this Paragraph shall be conditioned upon your continued compliance
with your obligations under Section 4 below and your execution and delivery to
the Company of an effective Release.

 

The foregoing payments and benefits upon termination of your employment shall
constitute the exclusive severance payments and benefits due to you upon a
termination of your employment.

 

Upon your termination of employment with the Company for any reason, you will be
deemed to have resigned, as of the Termination Date, from all positions you then
hold with the Company and its affiliates.

 

Following the termination of your employment with the Company for any reason,
you will reasonably cooperate with the Company upon reasonable request of the
CEO or the Board or and be reasonably available to the Company (taking into
account your other business endeavors) with respect to matters arising out of
your services to the Company and its subsidiaries, including, in connection with
any legal proceeding, providing testimony and affidavits; provided, that, the
Company shall make reasonable efforts to minimize disruption of your other
activities. The Company shall reimburse you for reasonable expenses incurred in
connection with such cooperation.

 

For purposes of this offer letter, the following terms have the following
meanings:

 

(i)       “Cause” shall mean: (a) your substantial failure to perform your
duties (other than any such failure resulting from incapacity due to physical or
mental disability) that continues for fifteen (15) calendar days after written
notice from the Company; (b) your failure to comply with any valid and legal
directive of the CEO or the Board (as applicable) that continues for fifteen
(15) calendar days after written notice from the Company; (c) your engagement in
dishonesty, illegal conduct, or misconduct (or the discovery of your having
engaged in such conduct), which, in each case, materially harms or is reasonably
likely to materially harm the Company or its subsidiaries; (d) your
embezzlement, misappropriation, or fraud, whether or not related to your
employment with the Company; (e) your conviction of or plea of guilty or nolo
contendere to a crime that constitutes a felony; (f) your willful violation of a
material policy of the Company; (g) your willful or grossly negligent
unauthorized disclosure of Confidential Information (as defined below); or (h)
your material breach of any material obligation under this offer letter or any
other written agreement between you and the Company that continues for fifteen
(15) calendar days after written notice from the Company (if such breach is
reasonably curable); or (i) any willful material failure by you to comply with
the Company’s written policies or written rules, as they may be in effect from
time to time.

 

(ii)       “Change in Control” shall have the meaning defined in subparagraph
(ii) of the definition of such term under the Appendix in the Plan as in effect
on the date hereof.

 



4

 

 

(iii)       “Disability” shall occur, subject to applicable law, when you are
entitled to receive long-term disability benefits under the Company’s long-term
disability plan, or if there is no such plan, your inability, due to physical or
mental incapacity, to perform the essential functions of your job for one
hundred eighty (180) calendar days out of any three hundred sixty-five (365) day
period or one hundred twenty (120) consecutive calendar days. Any question as to
the existence of your Disability as to which you and the Company cannot agree
shall be determined in writing by a qualified independent physician mutually
acceptable to you and the Company. If you and the Company cannot agree as to a
qualified independent physician, each shall appoint such a physician and those
two physicians shall select a third who shall make such determination in
writing. The determination of Disability made in writing to the Company and you
shall be final and conclusive for all purposes of this offer letter.

 

(iv)       “Good Reason” shall mean the occurrence of any of the following, in
each case without your written consent: (a) a material reduction of at least ten
percent (10%) of your Base Salary other than a general reduction in Base Salary
that affects all similarly situated executives in substantially the same
position; (b) a material reduction of at least thirty percent (30%) of the
Target Annual Bonus Opportunity other than a general reduction in the Target
Annual Bonus Opportunity that affects all similarly situated executives in
substantially the same position; (c) a permanent relocation of your principal
place of employment by more than thirty-five (35) miles; (d) any material breach
by the Company of any material provision of this offer letter; or (e) a material
adverse change in your title, authority, duties, or responsibilities (including
the reporting structure applicable to you, other than temporarily while you are
physically or mentally incapacitated); provided, however, that you cannot
terminate your employment for Good Reason unless you have provided written
notice to the Company of the existence of the circumstances providing grounds
for termination for Good Reason within sixty (60) calendar days following the
initial existence of such grounds and the Company has had thirty (30) calendar
days from the date on which such notice is provided to cure such circumstances.
If you do not terminate your employment for Good Reason within sixty (60)
calendar days after expiration of the cure period (in which the Company shall
not have so cured such grounds), then you will be deemed to have waived your
right to terminate for Good Reason with respect to such grounds.

 

4.Restrictive Covenants.

 

This offer of employment is contingent on your signing the Company’s standard
Employee Confidentiality, Non-competition, Policy on Insider Trading, Whistle
Blower Policy, Code of Ethics, Proprietary Information Agreement, attached
hereto as Exhibit A, the terms of which are incorporated by reference.

 

5.Conditions of Employment.

 

This offer of employment is contingent on you providing an I-9 Employment
Verification Form. You will be required to submit documentation that establishes
identity and employment eligibility in accordance with the US Immigration and
Naturalization requirements, if appropriate. The offer of employment contained
in this offer letter, and your continued employment, is contingent upon and
subject to a satisfactory background and reference check (which you hereby
authorize), including but not limited to a confirmation of your stated
credentials. It will be in the Company’s sole discretion at any time to
determine the scope of the background and reference check, whether and when to
conduct or update such background check and reference check and whether such
check is satisfactory.

 

6.At-Will Employment.

 

Your employment with the Company is at-will. This means that you will have the
right to terminate your employment relationship with the Company at any time for
any reason. Similarly, the Company will have the right to terminate its
employment relationship with you at any time for any reason.

 



5

 

 

7.Section 409A.

 

To the extent applicable, it is intended that this offer letter (including all
amendments hereto, if any) either meets the requirements for exclusion from
coverage under Section 409A, or alternatively complies with the requirements of
Section 409A, so that the income inclusion provisions of Section 409A(a)(1) of
the Code do not apply to you. This offer letter shall be interpreted and
administered in a manner consistent with this intent.

 

To the extent that payment of amounts under this offer letter that are subject
to Section 409A are payable upon your termination of employment, such amounts
shall only be payable if such termination also constitutes a "separation from
service," within the meaning of Section 409A, from the Company and its
affiliates. If you are deemed on the date of your separation from service to be
a "specified employee" (within the meaning of Section 409A(a)(2)(B) of the Code)
of the Company, then, notwithstanding any other provision herein, with regard to
any payment that is "nonqualified deferred compensation" subject to Section 409A
and that is payable on account of your "separation from service," such payment
shall not be made prior to the earlier of (i) the expiration of six (6) months
following the date of your separation from service, and (ii) the date of your
death, following which all payments so delayed shall be paid to you in a lump
sum without interest.

 

Any taxable reimbursement of business or other expenses provided for under this
offer letter that is subject to Section 409A shall be subject to the following
conditions: (i) the expenses eligible for reimbursement in one taxable year
shall not affect the expenses eligible for reimbursement in any other taxable
year; (ii) the reimbursement of an eligible expense shall be made no later than
the end of the year after the year in which such expense was incurred; and (iii)
the right to reimbursement shall not be subject to liquidation or exchange for
another benefit.

 

In applying Section 409A to amounts paid pursuant to this offer letter, each
payment shall be treated as a separate payment and any right to a series of
installment payments under this offer letter shall be treated as a right to a
series of separate payments. Whenever a payment under this offer letter
specifies a payment period within a specified number of days, the actual date of
payment within the specified period shall be within the sole discretion of the
Company. If the consideration and revocation period for the Release spans two
taxable years and any amount hereunder is “nonqualified deferred compensation"
subject to Section 409A and payable on account of your separation from service,
such payment shall not be made or commence until the second taxable year.

 

8.Section 280G.

 

In the event of a change in ownership or control under Section 280G of the Code,
if it shall be determined that any payment or distribution in the nature of
compensation (within the meaning of Section 280G(b)(2) of the Code) to or for
your benefit, whether paid or payable or distributed or distributable pursuant
to the terms of this offer letter or otherwise (a “Payment”), would constitute
an “excess parachute payment” within the meaning of Section 280G of the Code,
the aggregate present value of the Payments under this offer letter shall be
reduced (but not below zero) to the Reduced Amount (defined below) if and only
if the Accounting Firm (described below) determines that the reduction will
provide you with a greater net after-tax benefit than would no reduction. No
reduction shall be made unless the reduction would provide you with a greater
net after-tax benefit. The determinations under this Section 8 shall be made as
follows:

 

(i)       The “Reduced Amount” shall be an amount expressed in present value
which maximizes the aggregate present value of Payments under this offer letter
without causing any Payment under this offer letter to be subject to the Excise
Tax (defined below), determined in accordance with Section 280G(d)(4) of the
Code. The term “Excise Tax” means the excise tax imposed under Section 4999 of
the Code, together with any interest or penalties imposed with respect to such
excise tax.

 



6

 

 

(ii)       Payments under this offer letter shall be reduced on a
nondiscretionary basis in such a way as to minimize the reduction in the
economic value deliverable to you. Where more than one payment has the same
value for this purpose and they are payable at different times, they will be
reduced on a pro-rata basis. Only amounts payable under the offer letter shall
be reduced pursuant to this Section.

 

(iii)       All determinations to be made under this Section shall be made by an
independent certified public accounting firm selected by the Company and agreed
to by you immediately prior to the change in ownership or control transaction
(the “Accounting Firm”). The Accounting Firm shall provide its determinations
and any supporting calculations both to the Company and you within ten (10) days
of the transaction. Any such determination by the Accounting Firm shall be
binding upon the Company and you. All of the fees and expenses of the Accounting
Firm in performing the determinations referred to in this Section shall be borne
solely by the Company.

 

9.Miscellaneous.

 

All amounts paid to you under this offer letter during or following your
employment shall be subject to withholding and other employment taxes imposed by
applicable law, and the Company shall withhold from any payments under this
offer letter all federal, state and local taxes as the Company is required to
withhold pursuant to any law or governmental rule or regulation. You shall be
solely responsible for the payment of all taxes imposed on you relating to the
payment or provision of any amounts or benefits hereunder.

 

This offer letter may be executed by .pdf or facsimile signatures in any number
of counterparts, each of which shall be deemed an original, but all such
counterparts shall together constitute one and the same instrument.

 

From and after the Effective Date, this offer letter (including Exhibit A
hereto) constitutes the entire agreement between you and the Company, and
supersedes all prior representations, agreements and understandings (including
any prior course of dealings), both written and oral, between you and the
Company with respect to the subject matter hereof. In the event of any
inconsistency between this offer letter and any other plan, program, practice or
agreement in which you are a participant or a party, this offer letter shall
control unless such other plan, program, practice or agreement is more favorable
to you (term by term) or specifically refers to this offer letter as not
controlling.

 

This offer letter and any of the provisions hereof may be amended, waived
(either generally or in a particular instance and either retroactively or
prospectively), modified or supplemented, in whole or in part, only by written
agreement signed by you and the Company. This offer letter and your rights and
obligations hereunder, may not be assigned by you, and any purported assignment
by you in violation hereof shall be null and void. The Company is authorized to
assign this offer letter to a successor to substantially all of its assets or
business. Nothing in this offer letter shall confer upon any person not a party
hereof, or the legal representatives of such person, any rights or remedies of
any nature or kind whatsoever under or by reason of this offer letter, except
the personal representative of the deceased. This offer letter shall inure to
the benefit of, and be binding on, the successors and assigns of each of the
parties, including, without limitation, your heirs and the personal
representatives of your estate and any successor to all or substantially all of
the business and/or assets of the Company.

 



7

 

 

No remedy conferred upon a party by this offer letter is intended to be
exclusive of any other remedy, and each and every such remedy shall be
cumulative and shall be in addition to any other remedy given under this offer
letter or now or hereafter existing at law or in equity. Except as explicitly
provided herein, no delay or omission by a party in exercising any right, remedy
or power under this offer letter or existing at law or in equity shall be
construed as a waiver thereof, and any such right, remedy or power may be
exercised by such party from time to time and as often as may be deemed
expedient or necessary by such party in its sole discretion.

 

This offer letter shall be construed and enforced in accordance with, and the
laws of the State of New York, without giving effect to the conflicts of law
principles thereof.

 

Any reference to a Section of the Code shall be deemed to include any successor
to such Section.

 

This offer letter and the compensation payable hereunder shall be subject to any
applicable clawback or recoupment policies, share trading policies, and other
policies that may be implemented by the Board from time to time with respect to
officers of the Company.

 

Any notices required or permitted hereunder or necessary or convenient in
connection herewith shall be in writing and shall be deemed to have been given
when hand delivered or mailed by registered or certified mail, if to the
Company, to the CEO at the address above, and if to you at the most recent
address in the Company’s records.

 

Please acknowledge your acceptance of this offer by returning a signed copy of
this offer letter. If there are any other agreements of any type that you are
aware of that may impact or limit your ability to perform your job at the
Company, please let us know as soon as possible. In accepting this offer, you
represent and warrant to the Company that you are not subject to any legal or
contractual restrictions that would in any way impair your ability to perform
your duties and responsibilities to the Company, and that all information you
provided to the Company is accurate and complete in all respects. This offer
will remain open until October 4, 2018.

 

Formalities aside, we are very excited about having you join our team. Your
skills and experiences are a great match with our goals, and I anticipate you
being a critical part of the Company’s success.

 

Very truly yours,

 

/s/ Carsten Thiel, Ph.D.

Carsten Thiel, Ph.D.

Chief Executive Officer

Abeona Therapeutics Inc.

 

I accept this offer of employment with Abeona Therapeutics and will begin
employment on October 24, 2018.

 

 

Signature:   Date:           /s/ João Siffert, M.D.   4 - Oct - 2018  

 

8

 

 

Exhibit A

 

EMPLOYEE CONFIDENTIALITY, NON-COMPETITION, AND

PROPRIETARY INFORMATION AGREEMENT

 

THIS AGREEMENT, effective as of 24 October, 2018 between Abeona Therapeutics
Inc., a Delaware corporation (the “Company”), and Joao Siffert, MD (the
“Employee”).

 

1.               Employee will make full and prompt disclosure to the Company of
all inventions, improvements, modifications, discoveries, methods, technologies,
biological materials, and developments, and all other materials, items,
techniques, and ideas related directly or indirectly to the business of the
Company (collectively, “Intellectual Property”), whether patentable or not, made
or conceived by Employee or under Employee’s direction during Employee’s
employment with the Company, whether or not made or conceived during normal
working hours, or on the premises of the Company.

 

2.               Employee agrees that all Intellectual Property, as defined
above, shall be the sole property of the Company and its assigns, and the
Company and its assigns shall be the sole owner of all patents and other rights
in connection therewith. Employee hereby assigns to the Company any rights
Employee may have or acquire in all Intellectual Property and all related
patents, copyrights, trademarks, trade names, and other industrial and
intellectual property rights and applications therefore, in the United States
and elsewhere. Employee further agrees that with regard to all future
developments of Intellectual Property, Employee will assist the Company in every
way that may be reasonably required by the Company (and at the Company’s
expense) to obtain and, from time to time, enforce patents on Intellectual
Property in any and all countries that the Company may require, and to that end,
Employee will execute all documents for use in applying for and obtaining such
patents thereon and enforcing the same, as the Company may desire, together with
any assignment thereof to the Company or persons designated by the Company, and
Employee hereby appoints the Company as Employee’s attorney to execute and
deliver any such documents or assignments requested by the Company. Employee’s
obligation to assist the Company in obtaining and enforcing patents for
Intellectual Property in any and all countries shall continue beyond the
termination of Employee’s employment with the Company, but the Company shall
compensate Employee at a reasonable, standard hourly rate following such
termination for time directly spent by Employee at the Company’s request for
such assistance.

 

3.               Employee hereby represents that Employee has no continuing
obligation to assign to any former employer or any other person, corporation,
institution, or firm any Intellectual Property as described above. Employee
represents that Employee’s performance of all the terms of this Agreement and as
an employee of the Company does not and will not breach any agreement to keep in
confidence proprietary information acquired by Employee, in confidence or in
trust, prior to Employee’s employment by the Company. Employee has not entered
into, and Employee agrees not to enter into, any agreement (either written or
oral), which would put Employee in conflict with this Agreement.

 

4.               Employee agrees to assign to the Company any and all copyrights
and reproduction rights to any material prepared by Employee in connection with
this Agreement and/or developed during the term of Employee’s employment with
the Company.

 

5.               Employee understands and agrees that a condition of Employee’s
employment and continued employment with the Company is that Employee has not
brought and will not bring to the Company or use in the performance of
Employee’s duties at the Company any materials or documents rightfully belonging
to a former employer which are not generally available to the public.

 



A-1

 

 

6.               Employee recognizes that the services to be performed by
Employee hereunder are special, unique, and extraordinary and that, by reason of
Employee’s employment with the Company, Employee may acquire Confidential
Information (as hereinafter defined) concerning the operation of the Company,
the use or disclosure of which would cause the Company substantial loss and
damage which could not be readily calculated and for which no remedy at law
would be adequate. Accordingly, except as provided in the last Paragraph in this
Section 6, Employee agrees that Employee will not (directly or indirectly) at
any time, whether during or after Employee’s employment with the Company:

 

(i)knowingly use for personal benefit or for any other reason not authorized by
the Company any Confidential Information that Employee may acquire or has
acquired by reason of Employee’s employment with the Company, or;

 

(ii)disclose any such Confidential Information to any person or entity except
(A) in the performance of Employee obligations to the Company hereunder, (B) as
required by a court of competent jurisdiction, or (C) with the prior consent of
the Board of Directors of the Company.

 

As used herein, “Confidential Information” includes information with respect to
the facilities and methods of the Company, reagents, chemical compounds, cell
lines or subcellular constituents, organisms, or other biological materials,
trade secrets, and other Intellectual Property, systems, patents and patent
applications, procedures, manuals, confidential reports, financial information,
business plans, prospects, or opportunities, personnel information, or lists of
customers and suppliers; provided, however, that Confidential Information shall
not include any information that is known or becomes generally known or
available publicly other than as a result of disclosure by Employee which is not
permitted as described in clause (ii) above, or the Company discloses same to
others without obtaining an agreement of confidentiality.

 

Employee confirms that all Confidential Information is the exclusive property of
the Company. All business records, papers, documents and electronic materials
kept or made by Employee relating to the business of the Company which comprise
Confidential Information shall be and remain the property of the Company during
the Employee’s employment and at all times thereafter. Upon the termination, for
any reason, of Employee’s employment with the Company, or upon the request of
the Company at any time, Employee shall deliver to the Company, and shall retain
no copies of any written or electronic materials, records and documents made by
Employee or coming into Employee’s possession concerning the business or affairs
of the Company and which comprise Confidential Information. To the extent that,
upon termination, Employee has any Confidential Information or other proprietary
material of the Company stored within any PDA or personal computer, email
account, thumb drive or other storage device or cloud storage, Employee agrees
to fully cooperate with the Company to return such information and material and
subsequently permanently delete and remove such information and material from
such devices (subject to any litigation preservation directive in effect),
including, as necessary, providing access by the Company to such devices to
ensure compliance with this Paragraph.

 



A-2

 

 

Nothing in this Agreement shall prohibit or restrict Employee from lawfully (a)
initiating communications directly with, cooperating with, providing information
to, causing information to be provided to, or otherwise assisting in an
investigation by any governmental or regulatory agency, entity, or officials,
including the Food and Drug Administration, the Securities and Exchange
Commission and the Equal Employment Opportunity Commission (collectively,
“Governmental Authorities”) regarding a possible violation of any law;
(b) responding to any inquiry or legal process directed to Employee individually
(and not directed to the Company) from any such Governmental Authorities; (c)
testifying, participating or otherwise assisting in an action or proceeding by
any such Governmental Authorities relating to a possible violation of law; or
(d) making any other disclosures that are protected under the whistleblower
provisions of any applicable law. Notwithstanding the foregoing, Employee agrees
that in making any such disclosures or communications, Employee will take all
reasonable precautions to prevent any unauthorized use or disclosure of any
information that may constitute Company Confidential Information to any parties
other than any Governmental Authority. Employee further understands that
Employee is not permitted to disclose the Company’s attorney-client privileged
communications or attorney work product unless required by applicable law.
Additionally, pursuant to the federal Defend Trade Secrets Act of 2016, Employee
shall not be held criminally or civilly liable under any federal or state trade
secret law for the disclosure of a trade secret that: (i) is made (A) in
confidence to a federal, state, or local government official, either directly or
indirectly, or to an attorney; and (B) solely for the purpose of reporting or
investigating a suspected violation of law; or (ii) is made to Employee’s
attorney in relation to a lawsuit for retaliation against Employee for reporting
a suspected violation of law; or (iii) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal. Nor
does this Agreement require Employee to obtain prior authorization from the
Company before engaging in any conduct described in this Paragraph, or to notify
the Company that you have engaged in any such conduct.

 

7.               During the term of Employee’s employment with the Company and
for one (1) year thereafter (the “Restricted Period”), the Employee shall not
directly or indirectly, for Employee’s own account or for the account of others,
as an officer, director, stockholder (other than as the holder of less than 1%
of the outstanding stock of any publicly traded company), owner, partner,
employee, promoter, investor, consultant, manager or otherwise participate in
the promotion, financing, ownership, operation, or management of, or assist in
or carry on through proprietorship, a corporation, partnership, or other form of
business entity which is in competition with the Company in the field of RNA
interference (RNAi) (the “Company Business”) within the United States or any
other country in which the Company is conducting or is actively seeking or
planning to conduct the Company Business as of the date of such termination.

 

During the Restricted Period, the Employee shall not, whether for Employee’s own
account or for the account of any other person (excluding the Company): (i)
solicit or contact in an effort to do business with any person who was or is a
customer or prospective customer (i.e., any individual or entity with whom the
Company was actively engaged in soliciting to do business) of the Company, or
any affiliate of the Company, at the time of Employee’s termination or at any
time during the two (2) year period prior to Employee’s termination, if such
solicitation or contact is for the purpose of competition with the Company; or
(ii) solicit or induce any of the Company’s employees to leave their employment
with the Company or accept employment with anyone else, or hire any such
employees or persons who were employed by the Company during the preceding
twelve (12) months.

 

Nothing herein shall prohibit or preclude the Employee from performing any other
types of services that are not precluded by this Section 7 for any other person.

 



A-3

 

 

Employee has carefully read and considered the provisions of this Section 7
(including the Restricted Period, scope of activity to be restrained, and the
restriction’s geographical scope) and concluded them to be fair, appropriate and
reasonably required for the protection of the legitimate business interests of
the Company, its officers, directors, employees, creditors, and shareholders.
Employee understands that the restrictions contained in this Section 7 may limit
Employee’s ability to engage in a business similar to the Company’s business,
but acknowledges that Employee will receive adequate and affluent remuneration
and other benefits from the Company hereunder to justify such restrictions.

 

The Employee shall give prompt notice to the Company of the Employee’s
acceptance of employment or other fees for services relationship during the
Restricted Period, which notice shall include the name of, the business of, and
the position that Employee shall hold with such other employer. Employee also
agrees to inform any prospective employer or business entity or person of the
restrictions set forth in this Agreement prior to accepting employment or
entering into any business relationship.

 

8.               In the event that Employee’s employment is transferred by the
Company to a subsidiary, affiliated company, or acquiring company (as the case
may be), Employee’s employment by such company will, for the purpose of this
Agreement, be considered as continued employment with the Company, unless
Employee executes an agreement, substantially similar in substance to this
Agreement, and until the effective date of said agreement in any such company
for which Employee becomes employed. It is likewise agreed that no changes in
Employee’s position or title will operate to terminate the provisions of this
Agreement unless expressly agreed to in writing.

 

9.               Upon termination of Employee’s employment for any reason,
unless such employment is transferred to a subsidiary, affiliated or acquiring
company of the Company, Employee agrees to leave with, or return to, the Company
all records, drawings, notebooks, and other documents pertaining to the
Company’s Confidential Information, whether prepared by Employee or others, as
well as any equipment, tools or other devices owned by the Company, that are
then in Employee’s possession, however such items were obtained, and Employee
agrees not to reproduce or otherwise retain any document or data relating
thereto.

 

10.            Subject to Section 6 with respect to disclosure to Governmental
Authorities, Employee agrees and covenants that he will not at any time make,
publish or communicate to any person or entity or in any public forum any
defamatory or disparaging remarks, comments, or statements concerning the
Company or its businesses, or any of its employees, officers, and existing and
prospective customers, suppliers, investors and other associated third parties.
The Company agrees and covenants that it will instruct its Board members and
executive officers to not at any time make, publish or communicate to any person
or entity or in any public forum any defamatory or disparaging remarks,
comments, or statements concerning Employee or his or her business.

 

11.            Employee’s obligations under this Agreement shall survive the
termination of Employee’s employment with the Company regardless of the manner
of, and reason for, such termination or resignation, and shall be binding upon
Employee’s heirs, executors, and administrators.

 

12.            Prior to entering the employ of the Company, Employee has
lawfully terminated employment with all previous employers. Employee
acknowledges that this Agreement does not constitute a contract of employment
for a term and does not otherwise imply that the Company will continue his or
her employment for any period of time.

 



A-4

 

 

13.            Employee agrees that there is no Intellectual Property relevant
to the subject matter of Employee’s employment with the Company, which has been
made or conceived or first reduced to practice by Employee alone or jointly with
others prior to Employee’s employment with the Company, which Employee desires
to exclude from Employee’s obligations under this Agreement.

 

14.            No delay or omission by the Company in exercising any right under
this Agreement will operate as a waiver of that or any other right. A waiver or
consent given by the Company on any one occasion is effective only in that
instance and will not be construed as a bar to or waiver of any right on any
other occasion.

 

15.            Employee agrees that in addition to any other rights and remedies
available to the Company for any breach or threatened breach by Employee of
Employee’s obligations hereunder, the Company shall be entitled to enforcement
of Employee’s obligations hereunder by whatever means are at the Company’s
disposal, including court injunction, without having to post a bond or other
security. In the event of any such breach or threatened breach by Employee, the
Company shall be entitled to recover all of its reasonably incurred costs and
attorney’s fees in enforcing its rights hereunder, and the Restricted Period
shall be extended by the period of any such breach.

 

16.            The Company may assign this Agreement to any other corporation or
entity which acquires (whether by purchase, merger, consolidation or otherwise)
all or substantially all of the business and/or assets of the Company. Employee
shall have no rights of assignment.

 

17.            If any provision of this Agreement shall be declared invalid,
illegal, or unenforceable, then such provision shall be enforceable to the
extent that a court deems it reasonable to enforce such provision. If such
provision shall be unreasonable to enforce to any extent, such provision shall
be severed and all remaining provisions shall continue in full force and effect.

 

18.            Employee hereby acknowledges receipt of the Company’s
Confidentiality Policy.

 

19.            This Agreement shall be effective as of the date set forth below
next to Employee’s signature.

 

20.            This Agreement and the employment offer letter constitute the
entire contract between the parties hereto with regard to the subject matter
hereof. They supersede any other agreements, representations or understandings
(whether oral or written and whether express or implied) which relate to the
subject matter hereof.

 

21.            This Agreement shall be governed in all respects by the laws of
the State of New York. Each of the Company and Employee (a) hereby irrevocably
submits to the exclusive jurisdiction of the state courts of the State of New
York or the United States District Court located in New York, New York for the
purpose of any action between the Company and Employee arising in whole or in
part under or in connection with this Agreement, (b) hereby waives, to the
extent not prohibited by applicable law, and agrees not to assert, by way of
motion, as a defense or otherwise, in any such action, any claim that it is not
subject personally to the jurisdiction of the above-named courts, that its
property is exempt or immune from attachment or execution, that any such action
brought in one of the above-named courts should be dismissed on grounds of forum
non conveniens, should be transferred or removed to any court other than one of
the above-named courts, or should be stayed by reason of the pendency of some
other proceeding in any other court other than one of the above-named courts, or
that this Agreement or the subject matter hereof may not be enforced in or by
such court, and (c) hereby agrees not to commence any such action other than
before one of the above-named courts. Notwithstanding the previous sentence, the
Company or Employee may commence any action in a court other than the
above-named courts solely for the purpose of enforcing an order or judgment
issued by one of the above-named courts.

 



A-5

 

 

IN WITNESS WHEREOF, Employee has executed this Agreement under seal as of the
date set forth above:

 

EMPLOYEE

 

 

By:   /s/ Joao Siffert, MD           

 

Name: Joao Siffert, MD

 

 

ACCEPTED AND AGREED TO BY THE COMPANY:

 

 

By: /s/ Carsten Thiel, Ph.D.                      

 

Name: Carsten Thiel, Ph.D.

 

Title: Chief Executive Officer

 



A-6

